DETAILED ACTION
The following Office action concerns Patent Application Number 16/372,002.  Claims 1-20 are pending in the application.
Claims 14-19 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed August 6, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 11, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on August 6, 2021 and elected Group I, claims 1-13 and 20, with traverse.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter in different statutory categories, such as those claimed in the instant application, including a method and a composition, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claims 6-10 and 20 are allowable over the closest prior art of Kim in view of Johnston et al.  The references do not teach or suggest that the molar ratio of sodium nitrate to chromium and palladium cations is greater than two, or that the reaction solution comprises trisodium citrate or tannic acid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2007/0290175) in view of Johnston et al (US 2011/0282110).
Kim teaches a method of making metal nanoparticles comprising adding first and second metal precursors to a reaction solution (par. 12, 29, 79).  The first and second metals combine to form alloy particles (par. 12, 35).  The metal precursors include metal salts including nitrates (par. 31).  The reaction solution includes ascorbic acid (an organic acid) and solvent (par. 69, 72).  The method includes heating the 
Regarding claim 5, Kim teaches that the reaction mixture includes metal nitrates and sodium hydroxide (par. 31, 76).  A person of skill in the art would reasonably expect that, as the reaction proceeds and metal precursors are reduced to metal, some of the hydroxide ions are consumed and the sodium combines with nitrate to form sodium nitrate in the reaction solution. 
Kim does not teach forming palladium-chromium alloy particles.
However, Johnston et al teaches palladium-chromium alloy particles which are used as a catalyst (par. 20-21, 41).  The mole ratio of palladium to chromium is 10:1 to 1:10 (par. 21).  The corresponding chromium content by weight is about 5-82 %. The alloy particles are made from metal precursors including palladium nitrate and chromium nitrate (par. 47, 49).  It would have been obvious to a person of ordinary skill in the art to combine the method of making metal alloy nanoparticles of Kim with the specific palladium-chromium alloy and precursor salts of Johnston et al in order to obtain alloy particles useful as a catalyst.
Regarding the order of adding ingredients, the applicant would need to demonstrate advantages accruing from the claimed sequence or order for mixing the ingredients into the solvent taking into account the known master batching technique affording a convenient method of obtaining the claimed method of making microparticles. Therefore, the claimed order of mixing the components into the solvent would have been obvious to a person of ordinary skill in the art.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 18, 2021